Citation Nr: 0817859	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for insomnia. 

2.  Entitlement to an initial, compensable rating for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 2005.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, granted service connection for hypertension, scalp 
folliculitis, GERD, and degenerative disc disease (DDD) 
lumbar spine, each rated as 0 percent disabling 
(noncompensable), effective December 1, 2005, and denied 
service connection for left hand fifth cyst and insomnia.  In 
April 2006, the veteran filed a notice of disagreement (NOD) 
with the initial rating assigned for hypertension and the 
denials of service connection for removal of the left hand 
fifth cyst and insomnia.  

In a June 2006 rating decision, the RO granted service 
connection for status post excision of a mass from the inner 
aspect of the left little finger, and granted a higher 
initial rating of 10 percent for hypertension, effective 
December 1, 2005.  In a June 2006 statement, the veteran 
indicated that the grant of service connection for cyst 
removal and the increase for hypertension satisfied his 
appeal/NOD, however, he added that he would continue to get 
additional evidence for his service-connected sleep disorder.  
In the June 2006 statement, the veteran also expressed 
disagreement with the initial ratings assigned for scalp 
folliculitis, GERD, and DDD lumbar spine.  A statement of the 
case (SOC) regarding the claim for service connection for 
insomnia was issued in June 2006, and the veteran filed a 
substantive appeal regarding this claim (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2006.  

The RO issued a SOC addressing the claims for higher initial 
ratings for scalp folliculitis, GERD, and DDD lumbar spine in 
October 2006.  The veteran also filed a substantive appeal 
regarding these claims (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in November 2006.  

A January 2007 rating decision granted a higher initial 
rating of 10 percent for scalp folliculitis and a higher 
initial rating of 20 percent for DDD lumbar spine, both 
effective December 1, 2005.  The Board notes, as the RO 
indicated in the January 2007 rating decision, that, in his 
June 2006 NOD, the veteran limited his claims to an initial 
10 percent rating for scalp folliculitis, and an initial 20 
percent rating for DDD lumbar spine.  Thus, the initial 
ratings assigned for these service-connected disabilities in 
the January 2007 rating decision constitute full grants of 
these claims.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) 
(a veteran is presumed to be seeking the maximum possible 
rating unless he indicates otherwise).  

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 30-day 
abeyance period within which to submit additional evidence.  
To date, however, no additional evidence has been received.  
Also during the April 2008 hearing, and in a 
contemporaneously filed statement, the veteran indicated that 
he wished to withdraw from appeal his claim for service 
connection for insomnia.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
GERD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's dismissal of the claim for service connection for 
insomnia is set forth below.  For the reasons expressed 
below, the claim for an initial, compensable rating for GERD 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




FINDING OF FACT

On April 2, 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of the appeal 
with regard to the claim for service connection for insomnia.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to his claim for service connection for 
insomnia, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 
(2007).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  See 38 C.F.R. § 20.204 
(2007).  

During the April 2, 2008 Board hearing, and in a 
contemporaneously filed statement, the veteran requested 
withdrawal of the appeal as to the claim for entitlement to 
service connection for insomnia.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to that claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim for service connection for insomnia, and it must be 
dismissed. 




ORDER

The appeal as to the claim for service connection for 
insomnia is dismissed.  



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

The Board notes, initially, that the veteran last underwent a 
VA examination for evaluation of his GERD in November 2006.  
Regarding the veteran's reflux diagnosis, the examiner noted 
that, as long as the veteran took Prilosec, he had no 
symptoms at all.  The examination report further noted no 
nausea or vomiting, burning, dysphagia, pyrosis, 
regurgitation, substernal, arm, or shoulder pain.  The 
pertinent impression was GERD very well controlled on current 
medical regimen.  However, during the April 2008 Board 
hearing, the veteran testified that the statement that he had 
no symptoms of reflux disease was not accurate, and that he 
had experienced symptoms of reflux disease for years.  The 
veteran added that these symptoms had become worse, and, 
specifically, his medication had been changed from Prilosec 
to Nexium, which his representative asserted was a stronger 
medication, six months prior to the hearing.  The veteran 
went on to describe his symptoms, including problems 
swallowing, food coming up, and pain in the neck and chest 
area.  The veteran asserted that his health had been somewhat 
impaired by these conditions.  

To ensure that the record reflects the current severity of 
the veteran's service-connected GERD, the Board finds that a 
more contemporaneous examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA gastrointestinal examination, by an appropriate physician, 
at a VA medical facility.  During the April 2008 hearing, the 
veteran indicated his willingness to report to a VA 
examination, if needed.  

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim (as the claim will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file currently includes outpatient treatment records from the 
Charleston VA Medical Center (VAMC) dated from January 2006 
to July 2007 and from the Goose Creek Community Based 
Outpatient Clinic (CBOC) dated from January 2006 to February 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Charleston VAMC and Goose Creek CBOC records of treatment 
for GERD since July 2007 and February 2008, respectively, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested).  The RO should 
specifically request that the veteran provide authorization 
to enable it to obtain records of treatment for GERD from his 
private physician (as referred to during the April 2008 
hearing).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's GERD from the Charleston VAMC 
and Goose Creek CBOC, since July 2007 and 
February 2008, respectively.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide current, signed authorization to 
enable it to obtain records of private 
treatment for GERD (as referred to during 
the April 2008 hearing).   

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  .   

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
records of private treatment for GERD 
referred to during the April 2008 hearing 
(as noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA gastrointestinal examination, 
by an appropriate physician, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should render specific 
findings as to whether the veteran 
currently experiences persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or 
shoulder pain which is productive of a 
considerable impairment of the veteran's 
health.  The physician should indicate 
whether the veteran currently experiences 
two or more of the above-listed symptoms, 
of less severity.  Any symptoms of pain, 
vomiting, material weight loss, 
hematemesis, or melena accompanied by 
moderate anemia, or other symptom 
combinations productive of severe 
impairment of the veteran's health should 
also be described in detail.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


